DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 34 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 27 (claims 34 and 40 are similar in scope) refers to: “27. (New) The mobile computing system as in claim 21, wherein the region of the system memory is to store a pointer-based data structure and the GPU is to access data in the pointer-based data structure via a pointer.” However the specification makes no mention of any pointer-based data structure or accessing it via a pointer. In fact, the word pointer only appears in par. 70: “[0070] Movements of the navigation features of the navigation controller 610 may be echoed on the display 604 by movements of a pointer, cursor, focus ring, or other visual indicators displayed on the display 604. For example, under the control of the applications 124, the navigation features located on the navigation controller 610 may be mapped to virtual navigation features displayed on the user interface 618. In some embodiments, the navigation controller 610 may not be a separate component but, rather, may be integrated into the platform 602 and/or the display 604.” As is shown, the pointer mentioned is a pointer created on a display to track the position corresponding to movements of an input device such as a mouse. Therefore claims 27, 34 and 40 are considered as new matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 28-33 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-10, 13, 15-17 and 20 of U.S. Patent No. 10,929,304 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patent claims.
Instant: 17/179,828
US 10,929,304 B2
21. A mobile computing system, comprising:
an integrated display device;
a system memory to store instructions and data; and
a processing apparatus coupled with the system memory, the processing apparatus including:
a central processing unit (CPU);
a graphics processing unit (GPU) coupled with the CPU on a same die, the CPU and the GPU to share a region of the system memory, the GPU and CPU to have a shared virtual address space to reference the region of the system memory, wherein at least a portion of the region of the system memory is to be mapped within a page table associated with the GPU; and
a shared last-level cache coupled with the CPU and the GPU, the shared last-level cache to cache data corresponding to respective memory accesses to the shared virtual address space by the CPU and the GPU.




22. The mobile computing system as in claim 21, wherein the display device includes a touchscreen.



23. The mobile computing system as in claim 22, additionally comprising a touchpad.




24. The mobile computing system as in claim 21, wherein the system memory comprises dynamic random access (DRAM) memory.



25. The mobile computing system as in claim 21, wherein the region of the system memory is to enable access to a common data structure within the shared virtual address space by the CPU and the GPU.
26. The mobile computing system as in claim 21, wherein the CPU is to map a GPU virtual address to the region of the system memory, the GPU virtual address mapped within a GPU page table.

28. The mobile computing system as in claim 21, wherein the region of the system memory is to be allocated by the CPU in response to input from an application to be executed on the CPU.
29. The mobile computing system as in claim 21, the CPU to synchronize page table data for the CPU and the GPU.
30. A mobile computing device including:
a memory device; and
a processing apparatus coupled with the memory device, the processing apparatus including:
a central processing unit (CPU);
a graphics processing unit (GPU) coupled with the CPU on a same die, the CPU and the GPU to share a region of memory of the memory device, the GPU and CPU to have a shared virtual address space to reference the region of the memory, wherein at least a portion of the region of the memory is to be mapped within a page table associated with the GPU; and
a shared last-level cache coupled with the CPU and the GPU, the shared last-level cache to cache data corresponding to respective memory accesses to the shared virtual address space by the CPU and the GPU.



31. The mobile computing device as in claim 30, wherein the memory device includes dynamic random access (DRAM) memory.




32. The mobile computing device as in claim 30, wherein the region of the memory is to enable access to a common data structure within the shared virtual address space by the CPU and the GPU.



33. The mobile computing device as in claim 30, wherein the CPU is to map a GPU virtual address to the region of the memory, the GPU virtual address mapped within a GPU page table.




35. The mobile computing device as in claim 30, wherein the region of the memory is to be allocated by the CPU in response to input from an application to be executed on the CPU.
36. The mobile computing device as claim 30, the CPU to synchronize page table data for the CPU and the GPU.
37. A non-transitory machine-readable medium storing instructions to cause one or more processors to perform operations to enable sharing of virtual memory, the operations including:
sharing a region of memory between a central processing unit (CPU) and a graphics processing unit (GPU) on a same die, the GPU and CPU having a shared virtual address space within the region of the memory; and
accessing data within the region of the memory by the CPU and the GPU, wherein at least a portion of the region of the memory is mapped within a page table associated with the GPU, wherein accessing data with the region of the memory by the CPU and the GPU includes accessing the data within a last-level cache shared by the CPU and the GPU.








38. The non-transitory machine-readable medium as in claim 37, additionally including accessing, by the CPU and the GPU, a common data structure within the shared virtual address space.









39. The non-transitory machine-readable medium as in claim 37, additionally including mapping, by the CPU, a GPU virtual address to the region of the memory, the GPU virtual address mapped within a GPU page table.

1. A mobile computing system, comprising:
an integrated display device;
a system memory to store instructions and data; and
a processing apparatus coupled with the system memory, the processing apparatus including:
a central processing unit (CPU);
a graphics processing unit (GPU) coupled with the CPU on a same die, the CPU and the GPU to share a region of the system memory, the GPU and CPU to have a shared virtual address space to reference the region of the system memory, wherein at least a portion of the region of the system memory is to be mapped within a page table associated with the GPU; and
a shared last-level cache coupled with the CPU and the GPU, the shared last-level cache to cache data corresponding to respective memory accesses to the shared virtual address space by the CPU and the GPU, the respective memory accesses to a virtual address of a memory allocation associated with a computational task offloaded by the CPU to the GPU.

4. The mobile computing system as in claim 1, wherein the system memory comprises dynamic random access (DRAM) memory, the display device includes a touchscreen, and the system additionally comprises a touchpad.

4. The mobile computing system as in claim 1, wherein the system memory comprises dynamic random access (DRAM) memory, the display device includes a touchscreen, and the system additionally comprises a touchpad.
4. The mobile computing system as in claim 1, wherein the system memory comprises dynamic random access (DRAM) memory, the display device includes a touchscreen, and the system additionally comprises a touchpad.

5. The mobile computing system as in claim 1, wherein the region of the system memory is to enable access to a common data structure within the shared virtual address space by the CPU and the GPU.
6. The mobile computing system as in claim 1, wherein the CPU is to map a GPU virtual address to the region of the system memory, the GPU virtual address mapped within a GPU page table.

8. The mobile computing system as in claim 1, wherein the region of the system memory is to be allocated by the CPU in response to input from an application to be executed on the CPU.
9. The mobile computing system as in claim 1, the CPU to synchronize page table data for the CPU and the GPU.
10. A mobile computing device including:
a memory device; and
a processing apparatus coupled with the memory device, the processing apparatus including:
a central processing unit (CPU);
a graphics processing unit (GPU) coupled with the CPU on a same die, the CPU and the GPU to share a region of memory of the memory device, the GPU and CPU to have a shared virtual address space to reference the region of the memory, wherein at least a portion of the region of the memory is to be mapped within a page table associated with the GPU; and
a shared last-level cache coupled with the CPU and the GPU, the shared last-level cache to cache data corresponding to respective memory accesses to the shared virtual address space by the CPU and the GPU, the respective memory accesses to a virtual address of a memory allocation associated with a computational task offloaded by the CPU to the GPU.
4. The mobile computing system as in claim 1, wherein the system memory comprises dynamic random access (DRAM) memory, the display device includes a touchscreen, and the system additionally comprises a touchpad.


13. The mobile computing device as in claim 10, wherein the CPU is to map a GPU virtual address to the region of the memory, the GPU virtual address mapped within a GPU page table, and the region of the memory is to enable access to a common data structure within the shared virtual address space by the CPU and the GPU.

13. The mobile computing device as in claim 10, wherein the CPU is to map a GPU virtual address to the region of the memory, the GPU virtual address mapped within a GPU page table, and the region of the memory is to enable access to a common data structure within the shared virtual address space by the CPU and the GPU.

15. The mobile computing device as in claim 10, wherein the region of the memory is to be allocated by the CPU in response to input from an application to be executed on the CPU.
16. The mobile computing device as claim 10, the CPU to synchronize page table data for the CPU and the GPU.
17. A non-transitory machine-readable medium storing instructions to cause one or more processors to perform operations to enable sharing of virtual memory, the operations including:
sharing a region of memory between a central processing unit (CPU) and a graphics processing unit (GPU) on a same die, the GPU and CPU having a shared virtual address space to reference the region of the memory; and
accessing data within the region of the memory by the CPU and the GPU via a virtual address, wherein at least a portion of the region of the memory is mapped within a page table associated with the GPU, wherein accessing data with the region of the memory by the CPU and the GPU includes accessing the data within a shared last-level cache coupled with the CPU and the GPU, the shared last-level cache to cache data corresponding to respective memory accesses to the shared virtual address space by the CPU and the GPU and the accessing the data within the region of the memory is performed in association with a computational task offloaded by the CPU to the GPU.


20. The non-transitory machine-readable medium as in claim 17, additionally including:
mapping, by the CPU, a GPU virtual address to the region of the memory, the GPU virtual address mapped within a GPU page table; and
accessing, by the CPU and the GPU, a common data structure within the shared virtual address space, wherein the region of memory is to store data having a same physical address on the CPU and the GPU, and the region of the memory is allocated by the CPU in response to input from an application executing on the CPU.


20. The non-transitory machine-readable medium as in claim 17, additionally including:
mapping, by the CPU, a GPU virtual address to the region of the memory, the GPU virtual address mapped within a GPU page table; and
accessing, by the CPU and the GPU, a common data structure within the shared virtual address space, wherein the region of memory is to store data having a same physical address on the CPU and the GPU, and the region of the memory is allocated by the CPU in response to input from an application executing on the CPU.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HENDRY US20110252200A1; SPRANGLE US20110157195A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612